Citation Nr: 1633044	
Decision Date: 08/19/16    Archive Date: 08/26/16

DOCKET NO.  11-08 783A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for hypertension.

3.  Entitlement service connection for a chronic disability of the lumbosacral spine, to include pain and nerve damage.

4.  Entitlement to service connection for a neurological disability of the left upper extremity, to include as secondary to service connected neck and left shoulder disabilities.


REPRESENTATION

Veteran represented by:  Larry Stokes, Agent


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel


INTRODUCTION

The Veteran had active duty for training from June 1993 to September 1993, active duty from April 2002 to August 2002, and significant inactive service with the Air National Guard of Maryland, the Air National Guard of Georgia, and the Air Force Reserves. 

These matters come before the Board of Veterans' Appeals (Board) from June 2012 and July 2012 RO decisions.  

The Veteran testified at a videoconference hearing in front of the undersigned Veteran's Law Judge (VLJ) in June 2016.  A transcript of the hearing is associated with the claims file. 

The issues were previously remanded by the Board in March 2016 for additional development, specifically to afford the Veteran a Board hearing, as indicated above.  The issues have since returned to the Board.






FINDINGS OF FACT

1.  On June 1, 2016, at the Veteran's Board hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew her appeal for entitlement to service connection for sleep apnea.

2.  On June 1, 2016, at the Veteran's Board hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew her appeal for entitlement to service connection for hypertension.

3.  On June 1, 2016, at the Veteran's Board hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew her appeal for entitlement to service connection for a chronic disability of the lumbosacral spine, to include pain and nerve damage.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal have been met; the Board does not have appellate jurisdiction to review the claim of entitlement to service connection for sleep apnea.  38 U.S.C.A. § 7105(b) (2), (d) (5) (West 2014); 38 C.F.R. § 20.204 (2015).
 
2.  The criteria for withdrawal of a substantive appeal have been met; the Board does not have appellate jurisdiction to review the claim of entitlement to service connection for hypertension.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

3.  The criteria for withdrawal of a substantive appeal have been met; the Board does not have appellate jurisdiction to review the claim of entitlement to service connection for a chronic disability of the lumbosacral spine, to include pain and nerve damage.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of issues 

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn her appeal for entitlement to service connection for sleep apnea, hypertension, and chronic disability of the lumbosacral spine; hence, there remain no allegations of errors of fact or law for appellate consideration for these issues.  Accordingly, the Board does not have jurisdiction to review the aforementioned appeals and they are dismissed.


ORDER

Entitlement to service connection for sleep apnea is dismissed.

Entitlement to service connection for hypertension is dismissed.

Entitlement to service connection for a chronic disability of the lumbosacral spine is dismissed.


REMAND

The Veteran asserts entitlement to service connection for a neurological disability of the left upper extremity to include cervical radiculopathy, C6 neuropathy and an ulnar nerve condition, to include as due to an in-service motor vehicle accident and alternatively as secondary to service-connected neck and shoulder conditions resulting from the accident.  See 2016 Board hearing transcript.
In a May 2015 peripheral nerves VA examination, the Veteran was diagnosed with left carpal tunnel syndrome and left C6 neuropathy.  The bilateral median nerves were noted to be affected.  The VA examiner noted the Veteran's private chiropractor's diagnosis of neuritis, brachial not otherwise specified and associated impression of cervical radiculopathy from October 10, 2011.  In addition, he noted electrodiagnostic study results from September 2011 with a conclusion of Left C6 radiculopathy from the Veteran's private physician.  In an August 31, 2011 record, the Veteran's private physician summarized that the Veteran presented with neck pain and that she had an injury to the left side of her neck radiating down to the left and wrist.  The Veteran injured her neck in a 1996 accident.  It was also observed that the Veteran had mild degenerative joint disease of the neck from a June 3, 2010 VA treatment record.  

The VA examiner opined the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  However, for the Veteran's claimed condition of cervical radiculopathy there was no diagnosis and no pathology to render a diagnosis.  The Veteran was provided a diagnosis of left C6 neuropathy with left carpal tunnel syndrome and not C6 radiculopathy because there was no cervical spine nerve compression or nerve root pathology.  The Veteran's brain and cervical MRI were negative for degenerative disease.  Therefore, the Veteran's C6 neuropathy and left wrist carpal tunnel syndrome were less likely than not due to service related neck strain with left myofascial pain and left shoulder strain with left trapezium myofascial pain.  The Board finds that the opinion is somewhat unclear as the examiner did not explain the significance of the negative findings.  Further, it does not appear aggravation was addressed and the opinion is therefore inadequate.  

In the Veteran's 2016 Board hearing, the Veteran challenged the adequacy of her VA examination, in part, due to a lack of objective testing (i.e., a magnetic resonance imaging (MRI), electromyography (EMG), or X-rays).  The Veteran also testified that her private neurologist told her she had a pinched nerve in her neck which caused pain from her neck down to her arm (essentially a positive secondary nexus opinion between the Veteran's condition and her neck).  In addition, she testified that her chiropractor told her she had arthritis in her neck, which was another cause of her pain.  

In light of the Veteran's contentions and the deficiency in the 2015 VA opinion, detailed above, an addendum opinion must be provided on Remand to address the etiology of the Veteran's neurological disability of the left upper extremity, to include as on a secondary basis.  

Accordingly, the case is REMANDED for the following action:

1.  Associate any outstanding VA or non VA treatment records with the claims file, including any private chiropractic records, to include those from Dr. Haley, identified by the Veteran during her Board hearing.  In doing so, obtain any necessary authorizations.  

2.  Thereafter, the RO should schedule the Veteran for an appropriate VA examination to determine the nature and etiology of the Veteran's left upper extremity disabilities.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.

The examiner must review the claims file and must note that review in the report.  Based on a review of the record, the examiner should provide the following opinions:

(a) Clearly identify all of the Veteran's left upper extremity conditions during the appeal period (since October 2011 to the present).  

(b) For any diagnosed left extremity neurological condition, is it at least as likely as not (i.e. a 50 percent or greater probability) that the Veteran's left upper extremity condition was incurred in or otherwise related to active service, including her in-service 1996 motor vehicle accident?

(c) For any diagnosed left extremity neurological condition, is it at least as likely as not (i.e. a 50 percent or greater probability) that the Veteran's left upper extremity condition was caused or aggravated by any service-connected disability (neck strain, left shoulder strain, depressive disorder, gastroesophageal reflux disease, migraine headaches)?

Please explain why or why not.  If the examiner finds that the disability was aggravated by the service-connected disability, the examiner must identify the baseline level of the disability that existed before aggravation by the service-connected disability occurred.

A complete rationale for any opinion expressed should be provided in a legible report.  In doing so, the examiner should reconcile any contrary medical evidence of record and consider the Veteran's lay contentions.

3.  After undertaking any other development deemed appropriate, readjudicate the issue on appeal.  If any benefit sought is not granted, the Veteran and her representative should be furnished with a SSOC and afforded an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

Department of Veterans Affairs


